                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

GILLIAN VAN DIEN,

         Plaintiff,
                                                       Case No. 20-cv-252-jdp
    v.

STATE OF WISCONSIN DEPARTMENT
OF HEALTH SERVICES,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant State of Wisconsin Department of Health Services against plaintiff Gillian

Van Dien dismissing this case.


         V. Olmo, Deputy Clerk                            7/9/2021
         Peter Oppeneer, Clerk of Court                   Date
